The plaintiff in error, Oscar Bundy, was convicted on a charge of wife abandonment, and his punishment was fixed at a fine of $500 and confinement in the county jail for 12 months. On the 19th day of October, 1923, the court rendered judgment in accordance with the verdict. From this judgment the defendant attempted to perfect an appeal by filing in this court on February 19, 1923, a petition in error with case-made. The Attorney General on January 9, 1924, filed a motion to dismiss the appeal herein for the reasons: First, that no notice of appeal was or has been served on the clerk of the district court of Seminole county; second, that the case-made was not properly filed in the county court of Seminole county; third, that the petition in error and case-made were not filed in the Criminal Court of Appeals within the time required by law. No answer or response to the motion to dismiss has been made. An examination of the record discloses that the grounds of the motion to dismiss are supported and sustained by the record. For the reasons therein stated, the motion to dismiss the appeal is sustained, and the cause remanded to the county court of Seminole county, with direction to enforce the judgment and sentence. Mandate forthwith. *Page 123